Name: Commission Regulation (EEC) No 1676/84 of 12 June 1984 on arrangements for imports into the United Kingdom of certain textile products (category 74) originating in the Philippines
 Type: Regulation
 Subject Matter: Europe;  international trade;  Asia and Oceania;  trade
 Date Published: nan

 15. 6. 84 Official Journal of the European Communities No L 159/31 COMMISSION REGULATION (EEC) No 1676/84 of 12 June 1984 on arrangements for imports into the United Kingdom of certain textile products (category 74) originating in the Philippines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3762/83 (2), and in particular Article 1 1 thereof, Article 1 Without prejudice to the provisions of Article 2, imports into the United Kingdom of the category of products originating in the Philippines and specified in the Annex hereto shall be subject to the quantita ­ tive limits set out in that Annex. Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into the United Kingdom of textile products of category 74 specified in the Annex hereto and originating in the Philippines exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 3589/82, the Philippines was notified on 27 February 1984 of a request for consultations ; whereas, as a result of these consultations, it was agreed to make the textile products in question subject to quantitative limits for the years 1984 to 1986 ; Article 2 1 . Products as referred to in Article 1 , shipped from the Philippines to the United Kingdom before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other trans ­ port document proving that shipment actually took place before that date . 2. Imports of such products shipped from the Philippines to the United Kingdom after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. 3. All quantities of products shipped from the Philippines to the United Kingdom on or after 1 January 1984 and released for free circulation, shall be deducted from the quantitative limit laid down. This limit shall not, however, prevent the importation of products covered by it but shipped from the Philip ­ pines before the date of entry into force of this Regu ­ lation . Whereas paragraph 13 of the said Article 11 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from the Philippines between 1 January 1984 and the date of entry into force of this Regulation must be set off against the quantitative limit for the year 1984 ; Whereas this quantitative limit should not prevent the importation of products covered by it shipped from the Philippines before the date of entry into force of this Regulation ; Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 374, 31 . 12. 1982, p . 106. (2) OJ No L 380, 31 . 12. 1983, p . 1 . It shall apply until 31 December 1986 No L 159/32 Official Journal of the European Communities 15. 6. 84 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 1984. For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code (1984) Description Thirdcountry Member State Units Quantitative limits from 1 January to 31 December 74 60.05 A II b) 4 gg) 1 1 22 33 44 60.05-71 , 72, 73, 74 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II. Other : Women's, gills' and infants' (other than babies') suits and costumes (including coordi ­ nate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man ­ made textile fibres, excluding ski suits Philippines UK 1 000 pieces 1984 : 200 1985 : 212 1986 : 225